Name: 2002/355/Euratom: Council Decision of 7 May 2002 on extension of the joint-undertaking status of Hochtemperatur-Kernkraftwerk GmbH (HKG)
 Type: Decision_ENTSCHEID
 Subject Matter: energy policy;  Europe;  electrical and nuclear industries;  business classification
 Date Published: 2002-05-09

 Avis juridique important|32002D03552002/355/Euratom: Council Decision of 7 May 2002 on extension of the joint-undertaking status of Hochtemperatur-Kernkraftwerk GmbH (HKG) Official Journal L 123 , 09/05/2002 P. 0053 - 0053Council Decisionof 7 May 2002on extension of the joint-undertaking status of Hochtemperatur-Kernkraftwerk GmbH (HKG)(2002/355/Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 49 thereof,Having regard to the proposal from the Commission,Whereas:(1) By Decision 74/295/Euratom(1), the Council established Hochtemperatur-Kernkraftwerk GmbH (hereinafter referred to as "HKG") as a joint undertaking for a period of 25 years as from 1 January 1974.(2) The objectives of HKG were to construct, equip and operate a nuclear power station with a capacity of approximately 300 MWe at Uentrop (Unna district) in the Federal Republic of Germany.(3) After being in operation from 1987 to 1988, the nuclear power station was finally shut down on 1 September 1989 as a result of technical and economic difficulties.(4) Since that date the objective of HKG has been to implement a programme for decommissioning the nuclear power station up to the safe enclosure stage and, thereafter, to carry out a programme of surveillance of the enclosed nuclear installations.(5) By Decision 92/547/Euratom of 16 November 1992 extending the status of Kernkraftwerklingen GmbH as a joint undertaking(2), the Council recognised that there was no equivalent to these programmes in the Community, that implementation thereof was important and that they provided useful experience for the nuclear industry and the future development of nuclear energy in the Community.(6) In order to achieve its objective, HKG requested extension of its joint-undertaking status with effect from 1 January 1999.(7) Extension of its joint-undertaking status should enable HKG to complete its decommissioning and surveillance programmes, notably by lightening the financial burden.(8) Arrangements for financing HKG's activities have been agreed between the Federal Republic of Germany, the Land of North Rhine-Westphalia, HKG and its members for the period up to 31 December 2009.(9) HKG's joint-undertaking status should therefore be extended for the same period,HAS ADOPTED THIS DECISION:Article 11. The joint-undertaking status, within the meaning of the Treaty, granted to Hochtemperatur-Kernkraftwerk GmbH (HKG) is hereby extended for eleven years with effect from 1 January 1999.2. The objective of HKG shall be to implement a programme for decommissioning the nuclear power station located at Uentrop (Unna district) in the Federal Republic of Germany, up to the safe enclosure stage and, thereafter, to carry out a programme of surveillance of the enclosed nuclear installations.Article 2This Decision is addressed to the Member States and to HKG.Done at Brussels, 7 May 2002.For the CouncilThe PresidentR. De Rato Y Figaredo(1) OJ L 165, 20.6.1974, p. 7.(2) OJ L 352, 2.12.1992, p. 9.